Exhibit 10.13


                    The following current executive officers have entered into
Executive Severance Agreements with the Company in the form filed herewith. The
information listed below is inserted into the blanks for the respective
executive officer's Executive Severance Agreement.

 

Salary Multiplier
Rate
(Section 4(a)(4))


Termination Period
(Section 1(n))

Change of Control
Continuation Period
(Section 2)

 

 

 

 

Stephen L. Gulis, Jr.

3

3 years

36 months

Blake W. Krueger

3

3 years

36 months

Kenneth A. Grady

2

2 years

24 months

Pamela L. Linton

2

2 years

24 months

Nicholas P. Ottenwess

2

2 years

24 months

James D. Zwiers

2

2 years

24 months